Citation Nr: 0701839	
Decision Date: 01/23/07    Archive Date: 01/31/07	

DOCKET NO.  04-27 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1966 to August 
1968.  This included service in Vietnam from August 1967 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the VARO in Waco, Texas, that denied entitlement to the 
benefit sought.

The appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  The veteran will be 
notified should further action be required.  


REMAND

In an August 2005 PTSD stressor communication, the veteran 
indicated that his service in Vietnam was with the 243rd 
Field Services Company.  He stated that he drove trucks full 
of weapons and ammunition.  He referred to one incident when 
he accidentally ran over a child while passing through a 
village.  He also claimed that while he never had any combat, 
he was "shot at a few times, in sand-bagged bunkers and in my 
truck."  The record shows no attempt has been made to obtain 
stressor verification from the U.S. Army and Joint Service 
Records Research Center (JSRRC).  Daye v. Nicholson, No. 05-
2745 (U.S. Vet. App. Nov. 22, 2006).  The veteran's 
accredited representative has asked that the case be remanded 
for further development and the Board agrees that a remand is 
necessary to permit VA to undertake attempts at stressor 
verification.

The Board notes that the medical evidence of record reveals 
diagnoses that include PTSD. 

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:  

1.  Consistent with the provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
and 38 C.F.R. § 3.159 (2006), the veteran 
must be provided notice of what 
additional information and evidence are 
needed to substantiate his claim for 
service connection for PTSD.  Included 
therein must be the provisions of 
38 C.F.R. § 3.304 (f).  Also, the veteran 
should be invited to submit lay 
statements from individuals with whom he 
served in Vietnam in an effort to verify 
his claimed stressors.  Notice of the 
five elements of a service connection 
claim set forth in Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006) must 
also be furnished.  The veteran must be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit and be advised to 
submit all pertinent evidence not already 
on file that is held in his possession.  
He must also be advised that, if 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he gives 
sufficient, identifying information and 
written authorization.  Depending on the 
response received from the veteran, 
assistance to him must then be afforded.  

2.  Records of VA medical treatment not 
already on file, which pertain to the 
veteran's claimed PTSD must obtained and 
made a part of the veteran's claims 
folder.  

3.  VA should then again request from the 
veteran a comprehensive and detailed 
statement regarding the stressor(s) to 
which he alleges he was exposed in 
service.  He should be asked to provide 
specific details of the claimed stressful 
events, such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved, including their 
names, ranks, and specific assignment and 
any other identifying details.  The 
veteran should be advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
because without such detailed 
information, an adequate search for 
verifying information cannot be 
conducted.

4.  Regardless of whether or not the 
veteran responds to the requests set 
forth in the preceding paragraph, the 
AMC/RO must prepare a written summary of 
all the stressors claimed by the veteran 
to have led to the onset of his PTSD 
using any and all information regarding 
his claimed stressor(s) previously 
provided by him or others.  This summary, 
and all associated documents must then be 
sent to the JSRRC, Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA  
22315-3802 with a request that an attempt 
be made to corroborate the alleged 
stressor(s).  Of particular interest is 
information regarding the activities of 
the 243rd Field Services Company from 
August 1967 to August 1968.  If the 
veteran does not provide a two-month time 
frame, the JSRRC should be asked to focus 
on information pertaining to the unit's 
activities in January and February 1968.  

5.  Following receipt of the JSRRC 
report, as well as completion of any 
additional development requested above or 
suggested by such organization, there 
must be prepared by VA a written report 
detailing the nature of any in-service 
stressful event(s), verified by the JSRRC 
or through other documents or sources.  
If no stressor is verified, that should 
be so stated in the report.  

6.  If credible supporting evidence of an 
in-service stressor is shown, VA should 
arrange for the veteran to be examined by 
a physician with knowledge in psychiatry.  
VA should specify for the examiner the 
stressor or stressors which it has 
determined are established by the record, 
and the examiner must be instructed that 
only those events be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination report should reflect the 
review of pertinent material in the 
claims folder.  Moreover, the examiner 
should comment explicitly on whether 
there is a link between any verified 
stressor or stressors and any current 
diagnosis of PTSD.  Whatever psychiatric 
disorder is identified, the examiner 
should express an opinion as to its 
etiology.  The report of the examination 
should include a complete rationale for 
any opinion expressed.

7.  After completing any additional 
development deemed necessary, VA should 
once again review the record and 
readjudicate the claim of entitlement to 
service connection for PTSD on the basis 
of all the evidence on file and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, and be given a time and 
opportunity for response.  Then, the case 
should be returned to the Board for 
further review, if otherwise in order.  

The Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



